Citation Nr: 0714579	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to April 1972. 

Service connection for bilateral defective hearing was 
granted in a September 1972 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A noncompensable disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2004 rating decision by the RO 
which continued the noncompensable disability rating for the 
service-connected bilateral hearing loss.

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is currently manifested by 
no more than level I hearing impairment in the right ear and 
level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for bilateral hearing loss are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.86 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected hearing loss, which is currently evaluated 
as noncompensably (zero percent) disabling. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the bilateral hearing loss claim.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated July 19, 2004, including a request for evidence 
"showing that your service-connected hearing loss has 
increased in severity." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The July 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

Finally, the Board notes that the July 2004 letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has provided the 
veteran with examinations in July 2004 and May 2005 to 
determine the extent of his bilateral hearing loss.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on June 26, 2006, as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 


Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in April 
2004, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.  As discussed 
previously, the veteran was provided with two VA examinations 
to determine the extent of his bilateral hearing loss.  For 
the reasons set out below, the criteria for a compensable 
disability rating have not been met.   



(i.) The July 2004 examination 

On VA audiological evaluation in July 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35	40	40	45	55	45
Right (dB)	10	25	20	15	35	24

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 84 percent in the left ear.

Review of the results of the July 2004 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable disability rating.  That is, the 
combination of level I in the right ear with level II in the 
left ear obtained in the July 2004 audiological examination 
results in a noncompensable rating.

(ii.) The May 2005 examination 

In May 2005 the veteran's puretone thresholds were as 
follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	40	35	30	40	45	38
Right (dB)	5	25	15	15	30	21

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.

A review of the May 2005 results shows that application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 warrants a noncompensable disability rating.  
That is, the combination of level I in the right ear with 
level II in the left ear results in a noncompensable rating.

The Board also notes that the July 2004 and May 2005 test 
results do not require consideration of exceptional patterns 
of hearing impairment under subsections (a) or (b) of 38 
C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz 
frequencies, or 30 or less at the 1000 Hertz frequency and 70 
or greater at the 2000 Hertz frequency].  In the veteran's 
July 2004 audiological examination the right ear demonstrated 
thresholds of 55 or greater in one of the four frequencies 
while the left ear did not show thresholds of 55 or greater 
in any of the four frequencies.  In the May 2005 examination 
neither the right or left ears showed thresholds of 55 or 
greater in any of the four frequencies.  38 C.F.R. § 4.86(a) 
thus is not applicable.  In addition, there is no evidence of 
30 or less at the 1000 Hertz frequency and 70 or greater at 
the 2000 Hertz frequency in either ear during any of the 
audiological examinations, so 38 U.S.C.A. § 4.86(b) is also 
inapplicable.

The veteran testified concerning the day-to-day problems 
caused by his service-connected hearing loss.  The Board has 
no reason to doubt his testimony.  Indeed, service connection 
is assigned only where hearing loss exists.  See 38 C.F.R. 
§ 3.385 (2006).  Moreover, the July 2004 and May 2005 
audiology examinations document that the veteran has 
diminished hearing.  However, the existence of hearing loss 
is not at issue; rather, it is the level of hearing loss.  
Specifically with respect to the assignment of an increased 
rating, the question which must be answered by the Board is 
whether the schedular criteria have been met.  The schedular 
criteria are specific, and as explained above the veteran's 
hearing loss is not of sufficient severity to warrant an 
increased rating.  See Lendenmann, 3 Vet. App. at 349.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February  
2005 Statement of the Case (SOC) and appears to have 
considered the regulation in the veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability. 
 There is no indication that the veteran had missed any work 
because of his bilateral hearing loss, and there is nothing 
in the current evidence of record to indicate that his 
bilateral hearing loss causes any unusual employment 
impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to a 
compensable rating for his service-connected bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


